DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s claims submitted on 10/18/2019 are acknowledged.
Claims 1 and 2 are pending.
Claims 1 and 2 have been examined on the merits.

Priority
This application, U.S. Application number 16/657304, is a DIV of US Application number 15/562,695 filed on 09/28/2017, now US Patent number 10501822, which is a national stage entry of International Application Number PCT/EP2016/056932 filed on 03/30/2016, which claims benefit for foreign priority under 35 U.S.C. 119(a)-(d) to EPO 15161646.3 filed on 03/30/2015.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019, 01/24/2021, 09/30/2021, 10/14/2021, and 03/04/2022 is acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97., and have been considered by the examiner.

Drawings
The black/white drawings submitted on 10/18/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite due to the recitation of “such as gold and/or silver”. The term "such as" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d). The claim also recites the limitation “a second predetermined period of time”. The term “second” implies that a first predetermined period of time is recited previously in the claim. However, no such predetermined period of time is defined in Claim 1. It is not clear whether a first predetermined period of time is applied to any of the steps recited in the claim, or not. For the purpose of examination, the recitation “a second predetermined period of time” is interpreted as “a predetermined period of time”.
Claim 2 is indefinite due to the recitations of “preferably elemental silver or gold”, “preferably soluble, salt of the heavy metal”, and preferably an optionally soluble salt of gold and/or silver”.  The term "preferably" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d). The claim 2 also recites the limitation “said container”.  There is no sufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zinke et al. (WO 2009/130006, 2009, cited in IDS) in view of Mounicon et al. (Chem. Soc. Rev., 2009, 38: 1119-1138) and Pampel et al. (Journal of Industrial Microbiology, 1995, 14: 213-217).
Zinke et al. teach a method for enriching and recovering a precious metal (e.g. gold) by using metal-binding eubacteria (reading on “bacterium”) (Claim 1). Zinke et al. also teach a method for identifying/isolating a microorganism, particularly a bacterium, capable of binding and immobilizing heavy metal on its cell surface, from environmental sources such as sediments and waters exposed to heavy metal, and for testing/identifying from existing microbial collections a microorganism having metal-binding capability and abilities of removing/absorbing precious metals from solutions (page 16, paragraph 2 and paragraph 3/lines 1-3), wherein the method comprises: incubating microbial culture in a suspension with a solid precious metal, i.e. gold ore particles (note: gold reads on “heavy metal” in claim 1) for several hours (reading on “predetermined period time” in claim 1) for allowing the microbial culture to binding the gold core (page 16/paragraph 3, lines 3-9), wherein suitable growth conditions and culture medium/nutrient requirement for the incubating step are obtained from the general prior art, specifically a Luria-Bertani Broth (LB) culture medium is used (Table 1, right column under “Cultivation conditions”) (Note: the culture medium, e.g. LB, suggested by Zinke et al. reads on the “first culture medium” recited in Claim 1); and wherein the metal bound with the microbial culture is separated from the suspension (Fig. 1, left panel).  Zinke et al. further teach that in addition to gold, their method is used for other precious metals including silver and platinum (reading on “heavy metal” in claim 1) and the metals are in elemental form, e.g. elemental heavy metal (page 8, para. 2).  
Regarding the limitation “a test tool” and “said surface portion being coated by elemental heavy metal” in the step (ii) of claim 1, Zinke et al. do not teach a test tool coated with heavy metal. However, the solid gold ore particles of Zinke et al. has elemental heavy metal on the surfaces that are immersed into the suspension/culture medium, and these gold particles are comparable to the test tool recited in the claim.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace the gold ore particles with a test tool coated with elemental heavy metal (e.g. gold, silver, or platinum) in the method of Zinke et al. for identifying and isolating a bacterium having high metal-binding capability from the environmental sources or existing microbial collections, because the heavy metal-coated test tool is an equivalent of the gold ore particles for providing heavy metal surface for binding bacteria having high metal-binding capability. Furthermore, application of the heavy metal-coated test tool allows precious metals (besides gold) such as silver and platinum to be coated onto its surface, respectively, thus facilitating identification and isolation of bacteria having capability to bind silver and platinum (in addition to gold) in the method of Zinke et al. Moreover, the concept of using a metal-coated test tool for identifying and isolating metal-binding ligands had been known in the art, as supported by Mounicon et al., who teach using a metal-coated resins/chips (i.e. test tool) for identifying and isolating metal-binding ligands (metal-binding proteins) by contacting ligand pool with the metal-coated resins, wherein the surface of the resins is coated with a metal of interest, and wherein the metal-coated resins bound with metal-binding ligands are separated from unbound components, and the ligands with metal affinity are isolated and analyzed (page 1124: left col./last 9 lines, right col./first para).  In view of Mounicon et al., one of ordinary skill in the art would have recognized that the metal-coated test tool is suitable for identifying and isolating the metal-binding bacteria in the method of Zinke et al. since they are metal-binding ligands capable of biding metals. 
Regarding the step (iii) recited in claim 1, it would have been obvious to separate/remove the metal-coated teat tool bound with metal-binding bacteria from unbound bacteria in the suspension/culture medium in the method suggested by the cited prior art for identifying and isolating the metal-binding bacteria, because this step effectively separate bacteria capable of binding heavy metal from those not capable of binding, given Zinke et al. teach there are microbial populations not capable of binding metals (page 17, para. 3/line 1). Further, the separation facilitates identification and analysis of isolated heavy metal-binding bacteria, as suggested by Mounicon et al.      
Regarding the steps (iv) and (v) recited in Claim 1 and further limitation in claim 2, Zinke et al. and Mounicon et al. do not expressively teach contacting the heavy metal-coated test tool with a secondary culture medium and identifying the bacterium as being capable of binding the heavy metal from growth of the bacterium, wherein the second culture medium is an agar plate containing a salt of the heavy metal. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to contact the heavy metal-coated test tool with a secondary culture medium, i.e. an agar plate containing a salt of the heavy metal, in the method suggested by Zinke et al. and Mounicon et al. for growing the bacteria bound to the test tool, wherein bacteria’s capability for the heavy metal-binding is identified from the growth of the bacteria, because growing bacteria is a routine step in the prior art for identifying the bacteria. Furthermore, it had been well known in the art to use an agar plate containing a salt of heavy metal of interest for identifying and isolating bacteria that bind the heavy metal and for evaluating their capability for binding heavy metals. In support, Pampel et al. teach growing bacteria on an agar plate for isolating heavy metal-accumulating/binding bacteria and efficiently evaluating their capacity of absorbing/binding the metal, wherein the heavy metals comprise silver, and the agar plate contains a salt of silver, and the growth of bacteria on the agar plate allows identification and evaluating of bacteria capable of accumulating/binding heavy metals, e.g. silver, by visualization (Summary, page 214/para 3, page 215/para 2).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653